Cite as: 580 U. S. ____ (2017)            1

                  Statement of ROBERTS, C. J.

SUPREME COURT OF THE UNITED STATES
   GREG ABBOTT, GOVERNOR OF TEXAS, ET AL. v.

            MARC VEASEY, ET AL. 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT

             No. 16–393.   Decided January 23, 2017


   The petition for a writ of certiorari is denied.
   Statement of CHIEF JUSTICE ROBERTS respecting the
denial of certiorari.
   In 2011, the Texas Legislature enacted Senate Bill 14
(SB14). The law requires voters to present government-
issued photo identification before, or shortly after, casting
a ballot in person. The United States and private plain-
tiffs filed suit in the United States District Court for the
Southern District of Texas seeking to enjoin enforcement
of the law. They argued that SB14 violates the Four-
teenth and Fifteenth Amendments because the Texas
Legislature acted with discriminatory intent, and that the
law violates §2 of the Voting Rights Act because it “results
in a denial or abridgment of the right . . . to vote on ac-
count of race or color.” After conducting a bench trial, the
District Court ruled in plaintiffs’ favor on both claims and
enjoined the voter-identification provisions of SB14.
Veasey v. Perry, 71 F. Supp. 3d 627, 633, 707 (2014).
   The United States Court of Appeals for the Fifth Circuit
stayed the injunction, heard the case en banc, and sent it
back to the District Court. First, the Fifth Circuit vacated
the District Court’s finding of discriminatory intent and
remanded for further consideration of the facts. 830 F.3d
216, 230 (2016). Second, the court affirmed the District
Court’s conclusion that SB14 violates §2 of the Voting
Rights Act. Id., at 264–265. Because the §2 violation did
not justify enjoining SB14 in its entirety, however, the
2                     ABBOTT v. VEASEY

                   Statement of ROBERTS, C. J.

court remanded for further proceedings on an appropriate
remedy. Id., at 268–271. Six judges would have reversed
the District Court’s conclusion that SB14 is unconstitu-
tional and violates §2. Id., at 280, 326 (opinion of Jones, J.
and Elrod, J.).
   The Texas officials who are defendants in this lawsuit
have petitioned for certiorari. Their petition asks the
Court to review whether the Texas Legislature enacted
SB14 with a discriminatory purpose and whether the law
results in a denial or abridgment of the right to vote under
§2. Although there is no barrier to our review, the dis-
criminatory purpose claim is in an interlocutory posture,
having been remanded for further consideration. As for
the §2 claim, the District Court has yet to enter a final
remedial order. Petitioners may raise either or both is-
sues again after entry of final judgment. The issues will
be better suited for certiorari review at that time.